SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS California Tax-Free Income Fund DWS New York Tax-Free Income Fund Effective September 3, 2013, the following information replaces the existing disclosure contained under the “CHOOSING A SHARE CLASS” sub–heading ofthe“INVESTING IN THE FUNDS” section of the funds’ prospectus. For each fund, investments of $250,000 or more may be eligible to buy Class A shares without a sales charge (load), but may be subject to a CDSC of 1.00% if redeemed within 18 months of purchase. This CDSC is waived under certain circumstances (see “Policies About Transactions”). Your financial advisor or Shareholder Services can answer your questions and help you determine if you’re eligible. Please Retain This Supplement for Future Reference July 19, 2013 PROSTKR-280
